United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
V.L., Appellant
and
DEPARTMENT OF THE NAVY, SUBIC
NAVAL BASE, Olongapo City, Philippines
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 14-270
Issued: May 1, 2014

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On November 18, 2013 appellant filed a timely appeal from an October 3, 2013 merit
decision of the Office of Workers’ Compensation Programs (OWCP) which denied her
occupational disease claim. Pursuant to the Federal Employees’ Compensation Act1 (FECA) and
20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.2
ISSUE
The issue is whether appellant met her burden of proof to establish that she sustained an
injury causally related to factors of her employment as an electronics technician.

1
2

5 U.S.C. § 8101 et seq.

The Board notes that appellant submitted additional evidence following the October 3, 2013 merit decision.
Since the Board’s jurisdiction is limited to evidence that was before OWCP at the time it issued its final decision,
the Board may not consider this evidence for the first time on appeal. See 20 C.F.R. § 501.2(c); Sandra D. Pruitt, 57
ECAB 126 (2005). Appellant may submit the evidence to OWCP with a request for reconsideration.

FACTUAL HISTORY
On May 15, 2013 appellant, then a 57-year-old electronics technician, filed an
occupational disease claim alleging that she sustained back pain and headaches as a result of
radiation at the transmitter and communication sites. She described experiencing a stomachache,
ulcer, poor eyesight and a cyst on her left breast when she was electrocuted at work. Appellant
first became aware of her condition on March 10, 1986 and realized that it resulted from her
employment on July 14, 1989. She stopped work on May 10, 1990. The employing
establishment noted on the claim form that appellant had reported the condition to her supervisor
on February 2, 1986.
Appellant submitted a handwritten illegible medical slip from Dr. Jose Alvin L. Agustin,
an ophthalmologist, dated June 16, 2013.
By letter dated August 29, 2013, OWCP advised appellant that the evidence submitted
was insufficient to establish her claim. It requested that she respond to the questions on an
attached questionnaire and provide additional medical evidence, which included a description of
findings, test results and a diagnosis, that demonstrated that she sustained a diagnosed condition
as a result of her federal employment. Appellant did not respond.
In a decision dated October 3, 2013, OWCP denied appellant’s claim. It accepted that
she was electrocuted as alleged but denied her claim finding insufficient medical evidence to
establish that she sustained a firm medical condition causally related to her employment.
LEGAL PRECEDENT
An employee seeking benefits under FECA has the burden of proof to establish the
essential elements of his or her claim by the weight of the reliable, probative, and substantial
evidence3 including that he or she sustained an injury in the performance of duty and that any
specific condition or disability for work for which he or she claims compensation is causally
related to that employment injury.4 In an occupational disease claim, appellant’s burden requires
submission of the following: (1) a factual statement identifying employment factors alleged to
have caused or contributed to the presence or occurrence of the disease or condition; (2) medical
evidence establishing the presence or existence of the disease or condition for which
compensation is claimed; and (3) medical evidence establishing that the diagnosed condition is
causally related to the employment factors identified by the employee.5
Causal relationship is a medical issue and the medical evidence generally required to
establish causal relationship is rationalized medical opinion evidence.6 The opinion of the
3

J.P., 59 ECAB 178 (2007); Joseph M. Whelan, 20 ECAB 55, 58 (1968).

4

M.M., Docket No. 08-1510 (issued November 25, 2010); G.T., 59 ECAB 447 (2008); Elaine Pendleton, 40
ECAB 1143, 1145 (1989).
5

R.H., 59 ECAB 382 (2008); Ernest St. Pierre, 51 ECAB 623 (2000).

6

I.R., Docket No. 09-1229 (issued February 24, 2010); D.I., 59 ECAB 158 (2007).

2

physician must be based on a complete factual and medical background of the employee, must be
one of reasonable medical certainty, and must be supported by medical rationale explaining the
nature of the relationship between the diagnosed condition and the specific employment factors
identified by the employee.7
ANALYSIS
Appellant alleged that she sustained back pain, headaches, stomachaches, ulcer, poor
eyesight and a cyst on her left breast as a result of the duties she performed as an electronics
technician. OWCP accepted that she was electrocuted in her employment but denied her claim
finding insufficient medical evidence to establish that she sustained a diagnosed condition
causally related to factors of her employment. The Board finds that appellant did not meet her
burden of proof to establish that she sustained an injury in the performance of duty.
The only medical evidence of record is a handwritten July 16, 2013 medical slip from
Dr. Agustin. The report is largely illegible. The report does not provide any description of her
employment duties, physical examination findings, a firm diagnosis of her condition, or a
physician’s opinion on the causal relationship between her employment and any diagnosed
condition. By letter dated August 29, 2013, OWCP advised appellant that the evidence
submitted was insufficient to establish her claim. It requested additional factual and medical
evidence to establish that she sustained a diagnosed condition as a result of her federal
employment. No additional evidence was received. The Board finds that there is no rationalized
medical opinion from a physician to establish that appellant sustained an injury causally related
to factors of her employment. Appellant did not meet her burden of proof to establish her
occupational disease claim.
On appeal, appellant described the duties she performed as an electronics technician and
the symptoms for which she received medical treatment. As noted, OWCP has accepted that she
performed the duties as described. Appellant did not provide sufficient medical evidence to
establish that any of her claimed medical conditions arose as a result of her employment duties or
exposures. The issue of causal relationship is a medical question that must be established by
probative medical opinion from a physician.8 As the record contains no such medical evidence,
the Board finds that OWCP properly denied appellant’s claim.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant did not meet her burden of proof to establish that she
sustained an injury causally related to factors of her employment.

7

I.J., 59 ECAB 408 (2008); Victor J. Woodhams, 41 ECAB 465 (2005).

8

W.W., Docket No. 09-1619 (issued June 2, 2010); David Apgar, 57 ECAB 137 (2005).

3

ORDER
IT IS HEREBY ORDERED THAT the October 3, 2013 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: May 1, 2014
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

4

